Exhibit 10.1

FORM OF STOCKHOLDER SUPPORT AGREEMENT

This SUPPORT AGREEMENT (this “Agreement”), dated as of December 5, 2018, is made
by and between Mereo BioPharma Group plc, a public limited company incorporated
under the laws of England and Wales (“Milan”), and [insert name of stockholder]
(“Stockholder”).

WHEREAS, in order to induce Milan and Mereo MergerCo One Inc., a Delaware
corporation and indirect, wholly-owned subsidiary of Milan (“Merger Sub”), to
enter into an Agreement and Plan of Merger and Reorganization, dated as of the
date hereof (the “Merger Agreement”), by and among Milan, Mereo US Holdings
Inc., a Delaware corporation and wholly-owned subsidiary of Milan, Merger Sub,
and OncoMed Pharmaceuticals, Inc., a Delaware corporation (“the Company”), Milan
has requested Stockholder, and Stockholder has agreed, to enter into this
Agreement with respect to all shares of common stock, par value $0.001 per
share, of the Company that Stockholder beneficially owns (together with any
shares of capital stock or voting securities of the Company hereafter issued to
or otherwise acquired or owned by the Stockholder prior to the termination of
this Agreement being referred to herein as the “Shares”).

NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE 1

VOTING; GRANT OF PROXY

Section 1.01. Voting. Stockholder hereby agrees to vote or exercise its right to
consent with respect to all Shares that Stockholder is entitled to vote at the
time of any vote or action by written consent to (a) approve and adopt the
Merger Agreement, the Merger and the other Contemplated Transactions, and any
steps requested or required of the Stockholder to give effect to the terms of
the Merger Agreement and (b) approve any other proposal included in the Proxy
Statement related to the Contemplated Transactions for which the Company Board
has recommended that the stockholders of the Company vote in favor, in each
case, at any meeting of the stockholders of the Company (including any proposal
to adjourn or postpone such meeting of the stockholders of the Company to a
later date), and at any adjournment or postponement thereof, at which such
Merger Agreement or such other related actions, are submitted for the
consideration and vote of the stockholders of the Company. Stockholder hereby
agrees that it will not vote any Shares in favor of, or consent to, and will
vote against and not consent to, the approval of any (i) Acquisition Proposal
with respect to the Company, (ii) reorganization, recapitalization, liquidation
or winding-up of the Company or any other extraordinary transaction involving
the Company, (iii) proposal, agreement, arrangement or other corporate action
that would reasonably be expected to result in a breach in any respect of any
covenant, representation or warranty or any other obligation or agreement of
(A) the Company, as set forth in the Merger Agreement, or (B) Stockholder, as
set forth in this Agreement or (iv) proposal, agreement, arrangement or other
corporate action, the consummation of which would frustrate the purposes, or
prevent, delay or otherwise adversely affect the consummation, of the
transactions contemplated by the Merger Agreement.



--------------------------------------------------------------------------------

Section 1.02. Irrevocable Proxy. Stockholder hereby irrevocably revokes any and
all previous proxies granted with respect to the Shares. By entering into this
Agreement, Stockholder hereby grants a proxy appointing Milan as the
Stockholder’s attorney-in-fact and proxy, with full power of substitution, for
and in the Stockholder’s name, to vote, express consent or dissent, or otherwise
to utilize such voting power in the manner contemplated by Section 1.01 above as
Milan or its proxy or substitute shall, in Milan’s sole discretion, deem proper
with respect to the Shares. The proxy granted by Stockholder pursuant to this
Article 1 is irrevocable during the term of this Agreement, shall be deemed to
be coupled with an interest sufficient in law to support an irrevocable proxy,
and is granted in consideration of Milan entering into this Agreement and the
Merger Agreement and incurring certain related fees and expenses. Any proxy that
may be granted by Stockholder hereunder pursuant to this Section 1.02 shall
automatically terminate upon termination of this Agreement in accordance with
Section 5.03 hereof.

ARTICLE 2

REPRESENTATIONS AND WARRANTIES OF STOCKHOLDER

Stockholder represents and warrants to Milan that:

Section 2.01. Authorization. The Stockholder has taken all necessary action and
has all requisite power and authority to enter into and perform this Agreement
in accordance with its terms. This Agreement has been duly and validly executed
and delivered by Stockholder and constitutes a valid and binding Agreement of
Stockholder, enforceable against Stockholder in accordance with its terms.

Section 2.02. Non-Contravention. The execution, delivery and performance by
Stockholder of this Agreement and the consummation of the transactions
contemplated hereby do not and will not (i) violate any applicable law, rule,
regulation, judgment, injunction, order or decree, (ii) require any consent or
other action by any Person under, constitute a default under, or give rise to
any right of termination, cancellation or acceleration or to a loss of any
benefit to which Stockholder is entitled under any provision of any agreement or
other instrument binding on Stockholder or (iii) result in the imposition of any
Encumbrance on any asset of Stockholder.

 

2



--------------------------------------------------------------------------------

Section 2.03. Ownership of Shares. Stockholder is the beneficial owner of the
Shares, free and clear of any Encumbrance and any other limitation or
restriction (including any restriction on the right to vote or otherwise dispose
of the Shares). None of the Shares is subject to any voting trust or other
agreement or arrangement with respect to the voting of such Shares. Except
pursuant to this Agreement, Stockholder has not entered into any contract
granting another Person any contractual right or obligation to purchase or
otherwise acquire any of the Shares. As of the date hereof, no proxies have been
given by Stockholder in respect of any or all of the Shares other than proxies
which have been validly revoked prior to the date hereof.

Section 2.04. Total Shares. As of the date hereof, Stockholder beneficially owns
the Shares set forth on the signature page hereto. Except for the Shares set
forth on the signature page hereto, as of the date hereof, Stockholder does not
beneficially own any (i) shares of capital stock or voting securities of the
Company, (ii) securities of the Company convertible into or exchangeable or
exercisable for shares of capital stock or voting securities or other equity
interests of the Company or (iii) options or other rights to acquire from the
Company any shares of capital stock, voting securities or other equity interests
of the Company or securities convertible into or exchangeable or exercisable for
shares of capital stock or voting securities or other equity interests of the
Company.

Section 2.05. Finder’s Fees. No investment banker, broker, finder or other
intermediary is entitled to a fee or commission from Milan or the Company in
respect of this Agreement based upon any arrangement or agreement made by or on
behalf of Stockholder.

Section 2.06. Acting in Concert. So far as Stockholder is aware having made due
and careful enquiries, it is not acting in concert (as such term is understood
under the U.K. City Code on Takeovers and Mergers (the “Code”)) with any other
shareholder of Milan or any stockholder of the Company (which, for the avoidance
of doubt, excludes any discussions between stockholders of the Company
concerning the entry into this Agreement and the transactions contemplated
hereby).

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF MILAN

Milan represents and warrants to Stockholder that:

Section 3.01. Corporate Authorization. The execution, delivery and performance
by Milan of this Agreement and the consummation by Milan of the transactions
contemplated hereby are within the corporate powers of Milan and have been duly
authorized by all necessary corporate action. This Agreement has been duly and
validly executed and delivered by Milan and constitutes a valid and binding
agreement of Milan, enforceable against Milan in accordance with its terms.

 

3



--------------------------------------------------------------------------------

ARTICLE 4

COVENANTS OF STOCKHOLDER

Stockholder hereby covenants and agrees that:

Section 4.01. No Proxies for or Encumbrances on Shares. Stockholder shall not,
without the prior written consent of Milan, directly or indirectly, (i) grant
any proxies or enter into any voting trust or other agreement or arrangement
with respect to the voting of any Shares or (ii) sell, assign, transfer,
encumber or otherwise dispose of (“Transfer”), directly or indirectly, or enter
into any contract, option or other arrangement or understanding with respect to
the direct or indirect Transfer of, any Shares during the term of this
Agreement. Stockholder shall not seek or solicit any such Transfer or any such
contract, option or other arrangement or understanding and agrees to notify
Milan promptly (and in any event, within one (1) Business Day), and to provide
all details reasonably requested by Milan, if Stockholder shall be approached or
solicited, directly or indirectly, by any Person with respect to any of the
foregoing. Notwithstanding the foregoing, Stockholder may make Transfers of
Shares to stockholders, corporations, partnerships or other investment or
business entities that are direct or indirect affiliates (within the meaning set
forth in Rule 405 under the Securities Act), or partners (general or limited) of
such Stockholder, as applicable, or to another corporation, partnership or other
investment or business entity that controls, is controlled by or is under common
control with Stockholder; provided that in each such case, the Shares shall
continue to be bound by this Agreement and provided that each transferee agrees
in writing to be bound by the terms and conditions of this Agreement and either
Stockholder or the transferee provides Milan with a copy of such agreement as
soon as reasonably practicable following consummation of any such Transfer.

Section 4.02. Non-Solicitation. Stockholder and its subsidiaries shall not, and
shall use their best efforts to cause their officers, directors, employees or
other agents not to, directly or indirectly, (i) take any action to solicit,
initiate or knowingly encourage, induce or facilitate any Acquisition Proposal
or any inquiry, proposal or offer that may reasonably be expected to lead to an
Acquisition Proposal, (ii) furnish or disclose any nonpublic information
relating to the Company or any of its Subsidiaries or afford access to the
properties, books or records of the Company or any of its Subsidiaries to, or
otherwise knowingly cooperate in any way with, any Person that may be
considering making, is otherwise seeking to make, or has made, an Acquisition
Proposal or has agreed to endorse an Acquisition Proposal, or (iii) participate
in any discussions or negotiations with any third party that is reasonably
expected to make, or has made, an Acquisition Proposal, regarding an Acquisition
Proposal. Stockholder will promptly (but in any event within one (1) Business
Day) notify Milan upon receipt of an Acquisition Proposal or any indication that
any Person is considering making an Acquisition Proposal or any request for
nonpublic information relating to the Company or any of its Subsidiaries or for
access to the properties, books or records of the Company or any of its
Subsidiaries by any Person that may be considering making, or has made, an
Acquisition Proposal and will keep Milan fully informed of the status and
details of any such Acquisition Proposal, indication or request, including the
identity of the Person making such Acquisition Proposal, indication or request.

 

4



--------------------------------------------------------------------------------

Section 4.03. Appraisal Rights. Stockholder agrees not to exercise any rights
(including under Section 262 of the General Corporation Law of the State of
Delaware) to demand appraisal of any Shares which may arise with respect to the
Merger.

Section 4.04. Waiver of Certain Actions. Stockholder hereby agrees not to
commence or participate in, and to take all reasonable actions to opt out of any
class in any class action with respect to, any action, derivative or otherwise,
against Milan, the Company or any of their respective Affiliates, Subsidiaries,
successors or assigns (a) challenging the validity of, or seeking to enjoin or
delay the operation of, any provision of this Agreement or the Merger Agreement
(including any claim seeking to enjoin or delay the Closing) or (b) to the
fullest extent permitted under Law, alleging a breach of any duty of the board
of directors of Milan or the Company in connection with the Merger Agreement,
this Agreement or the transactions contemplated thereby or hereby.
Notwithstanding the foregoing, this Section 4.04 shall not apply to limit in any
respect the right or ability of a party hereto to enforce the provisions of this
Agreement; provided, that Stockholder may defend against, contest or settle any
such action brought against Stockholder or its Affiliates that relates to
Stockholder’s capacity as a director, officer, stockholder or securityholder of
the Company.

Section 4.05. Prohibited Conduct. Stockholder acknowledges and agrees that the
information provided to it in relation to the Merger is given in confidence and
must be kept confidential until the public announcement of the entry into a
definitive merger agreement by Milan and the Company. Before that time,
Stockholder will not base any behavior in relation to the securities of Milan,
which would, so far as it is aware having made due and careful enquiries, amount
to market abuse for the purposes of Regulation (EU) No 596/2014 of the European
Parliament and of the Council of 16 April 2014 on market abuse, on such
information. Stockholder further acknowledges that some or all of the
information and any other terms or statements made in the course of, or for the
purposes of the Merger (including for the purposes of this Agreement) may
constitute inside information for the purposes of the U.K. Criminal Justice Act
1993 (the “CJA”) and Stockholder agrees to abide by the prohibitions against
insider dealing, encouraging dealing or disclosing such information contained in
the CJA and undertakes not to engage in behavior prohibited by the CJA.

 

5



--------------------------------------------------------------------------------

ARTICLE 5

MISCELLANEOUS

Section 5.01. Other Definitional and Interpretative Provisions. Unless specified
otherwise, in this Agreement the obligations of any party consisting of more
than one Person are joint and several. The words “hereof”, “herein” and
“hereunder” and words of like import used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement. The
captions herein are included for convenience of reference only and shall be
ignored in the construction or interpretation hereof. References to Articles or
Sections are to Articles or Sections of this Agreement unless otherwise
specified. Any singular term in this Agreement shall be deemed to include the
plural, and any plural term the singular. Whenever the words “include”,
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation”, whether or not they are in fact
followed by those words or words of like import. “Writing”, “written” and
comparable terms refer to printing, typing and other means of reproducing words
(including electronic media) in a visible form. References to any agreement or
contract are to that agreement or contract as amended, modified or supplemented
from time to time in accordance with the terms hereof and thereof. References to
any Person include the successors and permitted assigns of that Person.
References from or through any date mean, unless otherwise specified, from and
including or through and including, respectively.

Section 5.02. Further Assurances. Milan and Stockholder will each execute and
deliver, or cause to be executed and delivered, all further documents and
instruments and use its best efforts to take, or cause to be taken, all actions
and to do, or cause to be done, all things reasonably necessary, proper or
advisable under applicable laws and regulations, to consummate and make
effective the transactions contemplated by this Agreement.

Section 5.03. Amendments; Termination. Any provision of this Agreement may be
amended or waived if, but only if, such amendment or waiver is in writing and is
signed, in the case of an amendment, by each party to this Agreement or, in the
case of a waiver, by the party against whom the waiver is to be effective;
provided that any waiver or amendment of Sections 2.06, 4.04 or this
Section 5.03 (together, the “Specified Sections”) shall require the prior
written consent of the Company. This Agreement shall terminate automatically and
become void and of no further force or effect, without any notice or other
action by any Person, upon the earlier to occur of (a) the Effective Time and
(b) the termination of the Merger Agreement in accordance with its terms. Upon
termination of this Agreement, neither party shall have any further obligations
or liabilities under this Agreement; provided, that nothing set forth in this
Section 5.03 shall relieve any party from liability for any breach of this
Agreement prior to termination hereof.

 

6



--------------------------------------------------------------------------------

Section 5.04. Expenses. All costs and expenses incurred in connection with this
Agreement shall be paid by the party incurring such cost or expense.

Section 5.05. Successors and Assigns; No Third-Party Rights. The provisions of
this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns; provided that no party may
assign, delegate or otherwise transfer any of its rights or obligations under
this Agreement without the consent of the other parties hereto. Except as
provided in this Section 5.05, nothing in this Agreement is intended to confer
on any Person (other than the parties hereto and their respective successors and
assigns) any rights or remedies of any nature. The parties hereto agree that the
Company shall be an express third party beneficiary of, and shall have the right
to enforce the Specified Sections directly against the parties hereto.

Section 5.06. Governing Law. This Agreement shall be construed in accordance
with and governed by the laws of the State of New York, regardless of the laws
that might otherwise govern under applicable principles of conflicts of laws. In
any action or proceeding between any of the parties arising out of or relating
to this Agreement, each of the parties: (a) irrevocably and unconditionally
consents and submits to the exclusive jurisdiction and venue of the Supreme
Court of the State of New York, County of New York, or, if under applicable Law
exclusive jurisdiction is vested in the Federal courts, the United States
District Court for the Southern District of New York (and appellate courts
thereof); (b) agrees that all claims in respect of such action or proceeding
shall be heard and determined exclusively in accordance with clause (a) of this
Section 5.06; (c) waives any objection to laying venue in any such action or
proceeding in such courts; (d) waives any objection that such courts are an
inconvenient forum or do not have jurisdiction over any party; and
(f) irrevocably waives the right to trial by jury.

Section 5.07. Counterparts; Effectiveness. This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. This
Agreement shall become effective when each party hereto shall have received
counterparts hereof signed by all of the other parties hereto. Until and unless
each party has received a counterpart hereof signed by the other party hereto,
this Agreement shall have no effect and no party shall have any right or
obligation hereunder (whether by virtue of any other oral or written agreement
or other communication).

Section 5.08. Severability. If any term, provision or covenant of this Agreement
is held by a court of competent jurisdiction or other authority to be invalid,
void or unenforceable, the remainder of the terms, provisions and covenants of
this Agreement shall remain in full force and effect and shall in no way be
affected, impaired or invalidated.

 

7



--------------------------------------------------------------------------------

Section 5.09. Specific Performance. The parties hereto agree that irreparable
damage would occur in the event that any provision of this Agreement is not
performed in accordance with the terms hereof and that the parties shall be
entitled to specific performance of the terms hereof in addition to any other
remedy to which they are entitled at law or in equity.

Section 5.10. Capitalized Terms. Capitalized terms used but not defined herein
shall have the respective meanings set forth in the Merger Agreement.

Section 5.11. Capacity as Stockholder. Stockholder executes and delivers this
Agreement solely in Stockholder’s capacity as a stockholder of the Company, and
not in Stockholder’s capacity as a director, officer or employee of the Company
or in Stockholder’s capacity as a trustee or fiduciary of any employee benefit
plan or trust. Notwithstanding anything in this Agreement to the contrary,
nothing in this Agreement shall in any way restrict a director or officer of the
Company in the exercise of his or her fiduciary duties as a director or officer
of the Company or in his or her capacity as a trustee or fiduciary of any
employee benefit plan or trust, or prevent any director or officer of the
Company or any trustee or fiduciary of any employee benefit plan or trust from
taking any action in his or her capacity as such director, officer, trustee or
fiduciary and none of such actions in such capacity shall be deemed to
constitute a breach of this Agreement.

Section 5.12. Representations and Warranties. The representations and warranties
contained in this Agreement and in any certificate or other writing delivered
pursuant hereto shall not survive the Closing or the termination of this
Agreement.

[Signature page follows]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

MEREO BIOPHARMA GROUP PLC By:  

 

  Name:   Title: [STOCKHOLDER] By:  

                                                          

  Name:   Title:

 

Class of

Stock

  

Shares Owned

 

9